DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The terminal disclaimer filed on 2/1/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,613,469 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of claims 31-44 is the inclusion of a developing cartridge having a developing roller; a developing frame body rotatably supporting the developing roller such that a part of the developing roller is exposed to outside of the developing cartridge.  The developing frame body includes (i) a toner chamber containing toner, (ii) a first end, and (iii) a second end that is opposite to the first end in an axial direction of the developing roller; a first end member attached to the first end of the developing frame, the first end member being configured to support the first end of the developing frame body; and a second end member attached to the second end of the developing frame body, the second end member being configured to support the second end of the developing frame body, wherein the first end member and the second end member are rotatable independently of each other and relative to the developing frame body about a rotational axis common to the first end member and the second end member, and wherein, with rotation of the developing frame body relative to the first end member and the second end member, the developing roller moves from a first position to a second position in a direction that crosses a position of an axis of the developing roller when the developing roller is in the first position.  This in combination with the rest .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S LEE whose telephone number is (571)272-2137. The examiner can normally be reached M-F, 10 am - 7 pm, 2nd Mondays off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



	/SUSAN S LEE/                                                                                 Primary Examiner, Art Unit 2852                                                                                                                       

sl